                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Stacy Blaszak,                                )
             Plaintiff,                       )
                                              )
               v.                             )               No. 19 C 7115
                                              )               Judge Ronald A. Guzmán
Kane County Sheriff’s Deputies James          )
Thrun, Ryan Rojkowski, and Kyle               )
Quinn, and Kane County,                       )
            Defendants.                       )


                          MEMORANDUM OPINION AND ORDER

        For the reasons stated below, the motion to dismiss the complaint [7] is granted. Civil
case terminated.

                                          STATEMENT

        On March 19, 2019, Plaintiff’s neighbor, Freda Payne, was awarded an emergency
stalking no-contact order against Plaintiff. On March 28, 2019, Plaintiff petitioned the court for
an emergency order of protection against Payne. The court directed Plaintiff to send Payne a
notice of filing and presentment of the emergency order of protection, which Plaintiff did. On
April 1, 2019, Payne received a pink slip from the United States Postal Service indicating that
delivery of a large envelope from Plaintiff was attempted. Payne called the Kane County
Sheriff’s Office and filed a report against Plaintiff for violating the March 19, 2019 no-contact
order. Later that same day, when Defendants went to Plaintiff’s home, she showed Defendants
the March 28, 2019 court order directing Plaintiff to send Payne the notice of filing and
presentment regarding Plaintiff’s request for an order of protection. Defendants subsequently
arrested Plaintiff, who alleges Defendants did so without probable cause. Plaintiff was released
from jail the following morning, when the charges were dismissed. Plaintiff alleges false arrest
(Count I) and unlawful detention (Count II) pursuant to 42 U.S.C. § 1983 and a state-law claim
of false imprisonment (Count III).

        Defendants move to dismiss all three counts for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6), contending that they had probable cause for the arrest. “Courts
look to the totality of the facts and circumstances known to the officer at the time of the arrest to
determine whether the officer had probable cause to make the arrest.” Murawski v. Reid, 375 F.
Supp. 3d 998, 1003 (N.D. Ill. 2019). “Given the totality of the circumstances, courts ask
whether a reasonable, prudent person in the officer’s position would believe that the arrestee had
committed, was committing, or was about to commit a crime, giving rise to probable cause and
justifying an arrest.” Id. The probable cause standard “‘does not require that the officer’s belief
be correct or even more likely true than false, so long as it is reasonable.’” Chvatik v. Stoychoff,
18 C 515, 2019 WL 3350047, at *2 (W.D. Wis. July 25, 2019) (citation omitted). “[P]robable
cause is an absolute defense to any claim under 42 U.S.C. § 1983 against a police officer for
falsely arresting the plaintiff.” Dewar v. Chi. Police Dep’t, 16 C 2287, 2019 WL 214932, at *3
(N.D. Ill. Jan. 16, 2019). Probable cause is also a defense to a state-law claim of false
imprisonment. See Elder v. Dart, 14 C 6495, 2015 WL 509555, at *4 (N.D. Ill. Feb. 4, 2015).

        Defendants assert that the officers had probable cause at the time they arrested Plaintiff
based on the active stalking no-contact order, which prohibited Plaintiff from having any direct
or indirect contact, including by mail, with Payne. Plaintiff responds that the officers improperly
ignored the full context of the facts and circumstances before them, given that Plaintiff showed
them the court order directing her to “send [Payne] notice of filing and presentment of the
[emergency order of protection] on [the relevant] date.” (Defs.’ Mot. Dismiss, Dkt., #7, Ex. D,
3/28/19 Order.) But, “it is not a police function to ‘sort[ ] out conflicting testimony and asses[s]
the credibility of putative victims and witnesses . . . .’” Dollard v. Whisenand, 946 F.3d 342,
360 (7th Cir. 2019) (citation omitted). Even assuming the truth of the allegation that Plaintiff
showed the officers the order directing her to send notice to Payne, the officers were in no
position to determine whether the order shown to them by Plaintiff was legitimate or which order
took precedence. “[O]nce probable cause . . . exist[s], a police officer is under no obligation to
weigh evidence against that conclusion[;] [i]f a witness says he saw you rob the bank, there is
probable cause to arrest you even if your co-workers offer alibi evidence.” Kubis v. Heslup, 08
C 4894, 2009 WL 799492, at *3 (N.D. Ill. Mar. 25, 2009). “It is reasonable for officers to
conclude a literal violation of the terms of the order occurred and determine that the courts
should decide whether or not to accept [the plaintiff’s] innocent explanation.” Id.

        Because Plaintiff fails to state a claim for false arrest, unlawful detention or state-law
false imprisonment, Defendants’ motion to dismiss is granted.



Date: February 12, 2020                                ___________________________________
                                                       Ronald A. Guzmán
                                                       United States District Judge




                                                  2
